EXHIBIT 10.10

 

AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT

AND TERM LOAN AGREEMENT

 

THIS AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
(this “Amendment”) is made this 4th day of August, 2008, by and among STANLEY,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions and lenders party hereto (the “Lenders”), and SUNTRUST
BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), and as issuing bank (the “Issuing Bank”), and STANLEY
ASSOCIATES, INC., a District of Columbia corporation (“Stanley Associates”),
MORGAN RESEARCH CORPORATION, an Alabama corporation (“Morgan”), OKLAHOMA
ACQUISITION CORP., a Delaware corporation (“OAC”), TECHRIZON, LLC, an Oklahoma
limited liability company (“Techrizon”), and OBERON ASSOCIATES, INC., a Virginia
corporation (“Oberon,” and together with Stanley Associates, Morgan, OAC and
Techrizon, collectively, the “Subsidiary Loan Parties,” and together with the
Borrower, collectively, the “Loan Parties,” and individually, a “Loan Party”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
October 10, 2007, as amended by the Supplement and Joinder Agreement, dated as
of July 15, 2008, among the Borrower, the other Loan Parties and certain of the
Lenders (as further amended, modified or supplemented from time to time, the
“Credit Agreement”).  Capitalized terms defined in the Credit Agreement and
undefined herein shall have the same defined meanings when such terms are used
in this Amendment;

 

WHEREAS, the Borrower has also requested that the Lenders amend certain
provisions of the Credit Agreement as set forth below; and

 

WHEREAS, the Lenders have agreed to so amend the Credit Agreement, subject to
the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 


1.                                       INCORPORATION OF RECITALS.  THE
RECITALS HERETO ARE INCORPORATED HEREIN BY REFERENCE TO THE SAME EXTENT AND WITH
THE SAME FORCE AND EFFECT AS IF FULLY SET FORTH HEREIN.


 


2.                                       AMENDMENTS TO CREDIT AGREEMENT.  THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


(A)                                  THE DEFINITION OF “APPLICABLE MARGIN”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED TO INCLUDE THE
FOLLOWING AS THE LAST SENTENCE THEREOF, TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Notwithstanding the foregoing, the Applicable Margin from August 18, 2008,
until the financial statements and Compliance Certificate for the Fiscal Quarter
ending September 26, 2008, are required to be delivered shall be at Level V as
set forth on Schedule I.”

 


(B)                                 THE LAST SENTENCE OF THE DEFINITION OF
“APPLICABLE PERCENTAGE” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS
AMENDED TO INCLUDE THE FOLLOWING AS THE LAST SENTENCE THEREOF, TO READ IN ITS
ENTIRETY AS FOLLOWS:


 

“Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from August 18, 2008, until the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 26, 2008, are required to be delivered
shall be at Level V as set forth on Schedule I.”

 


(C)                                  EXCEPT AS SPECIFICALLY MODIFIED BY THIS
AMENDMENT, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT ARE RATIFIED AND
CONFIRMED BY THE PARTIES HERETO AND REMAIN IN FULL FORCE AND EFFECT.


 


(D)                                 EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER AGREES THAT, AS OF AND AFTER
THE AMENDMENT EFFECTIVE DATE (AS HEREINAFTER DEFINED), EACH REFERENCE IN THE
LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED HEREBY.


 


3.                                       EFFECTIVENESS OF AMENDMENT.  THIS
AMENDMENT AND THE AMENDMENTS CONTAINED HEREIN SHALL BECOME EFFECTIVE ON THE DATE
(THE “AMENDMENT EFFECTIVE DATE”) WHEN EACH OF THE CONDITIONS SET FORTH BELOW
SHALL HAVE BEEN FULFILLED TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT:


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED AND DELIVERED ON BEHALF
OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS.


 


(B)                                 NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING THAT CONSTITUTES AN EVENT OF DEFAULT, OR THAT WOULD CONSTITUTE AN
EVENT OF DEFAULT BUT FOR THE REQUIREMENT THAT NOTICE BE GIVEN OR THAT A PERIOD
OF TIME ELAPSE, OR BOTH.


 


(C)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN THE CREDIT AGREEMENT, AND ALL REPRESENTATIONS AND
WARRANTIES OF EACH OTHER LOAN PARTY IN EACH LOAN DOCUMENT TO WHICH IT IS A
PARTY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT THE AMENDMENT
EFFECTIVE DATE AS IF MADE ON AND AS OF SUCH AMENDMENT EFFECTIVE DATE.


 


(D)                                 THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT (1) CERTIFIED COPIES OF EVIDENCE OF ALL CORPORATE AND
COMPANY ACTIONS TAKEN BY THE BORROWER AND THE OTHER

 

--------------------------------------------------------------------------------


 


LOAN PARTIES TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AMENDMENT,
(2) CERTIFIED COPIES OF ANY AMENDMENTS TO THE ARTICLES OR CERTIFICATE OF
INCORPORATION, FORMATION OR ORGANIZATION, BYLAWS, PARTNERSHIP CERTIFICATE OR
OPERATING AGREEMENT OF THE BORROWER AND EACH OTHER LOAN PARTY SINCE THE DATE OF
THE CREDIT AGREEMENT, (3) A CERTIFICATE OF INCUMBENCY FOR THE OFFICERS OR OTHER
AUTHORIZED AGENTS, MEMBERS OR PARTNERS OF THE BORROWER AND EACH OTHER LOAN PARTY
EXECUTING THIS AMENDMENT, AND (4) SUCH ADDITIONAL SUPPORTING DOCUMENTS AS THE
ADMINISTRATIVE AGENT OR COUNSEL FOR THE ADMINISTRATIVE AGENT REASONABLY MAY
REQUEST.


 


(E)                                  ALL DOCUMENTS DELIVERED PURSUANT TO THIS
AMENDMENT MUST BE OF FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL, AND ALL LEGAL MATTERS INCIDENT TO THIS AMENDMENT MUST BE
SATISFACTORY TO THE ADMINISTRATIVE AGENT’S COUNSEL.


 


4.                                       AMENDMENT ONLY; NO NOVATION;
MODIFICATION OF LOAN DOCUMENTS.  EACH OF THE BORROWER AND EACH OTHER LOAN PARTY
ACKNOWLEDGES AND AGREES THAT THIS AMENDMENT ONLY AMENDS THE TERMS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND DOES NOT CONSTITUTE A NOVATION, AND
EACH OF THE BORROWER AND EACH OTHER LOAN PARTY RATIFIES AND CONFIRMS THE TERMS
AND PROVISIONS OF, AND ITS OBLIGATIONS UNDER, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS IN ALL RESPECTS.  EACH OF THE BORROWER AND EACH OTHER LOAN PARTY
ACKNOWLEDGES AND AGREES THAT EACH REFERENCE IN THE LOAN DOCUMENTS TO ANY
PARTICULAR LOAN DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH LOAN DOCUMENT
AS AMENDED BY THIS AMENDMENT.  TO THE EXTENT OF A CONFLICT BETWEEN THE TERMS OF
ANY LOAN DOCUMENT AND THE TERMS OF THIS AMENDMENT, THE TERMS OF THIS AMENDMENT
SHALL CONTROL.


 


5.                                       SUCCESSORS AND ASSIGNS.  THIS AMENDMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE OTHER LOAN
PARTIES, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


6.                                       NO FURTHER AMENDMENTS.  NOTHING IN THIS
AMENDMENT OR ANY PRIOR AMENDMENT TO THE LOAN DOCUMENTS SHALL REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO GRANT ANY FURTHER AMENDMENTS TO THE TERMS
OF THE LOAN DOCUMENTS.  EACH OF THE BORROWER AND EACH OTHER LOAN PARTY
ACKNOWLEDGES AND AGREES THAT THERE ARE NO DEFENSES, COUNTERCLAIMS OR SETOFFS
AGAINST ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


7.                                       REPRESENTATIONS AND WARRANTIES.  EACH
OF THE BORROWER AND EACH OTHER LOAN PARTY REPRESENTS AND WARRANTS THAT THIS
AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY IT IN ACCORDANCE
WITH RESOLUTIONS ADOPTED BY ITS BOARD OF DIRECTORS OR COMPARABLE MANAGING BODY. 
ALL OTHER REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER AND EACH OTHER
LOAN PARTY IN THE LOAN DOCUMENTS ARE INCORPORATED BY REFERENCE IN THIS AMENDMENT
AND ARE DEEMED TO HAVE BEEN REPEATED AS OF THE DATE OF THIS AMENDMENT WITH THE
SAME FORCE AND EFFECT AS IF SET FORTH IN THIS AMENDMENT, EXCEPT THAT ANY
REPRESENTATION OR WARRANTY RELATING TO ANY FINANCIAL STATEMENTS SHALL BE DEEMED
TO BE APPLICABLE TO THE FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS. 
EACH OF THE BORROWER AND EACH OTHER LOAN PARTY REPRESENTS AND WARRANTS TO THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANK THAT, AFTER GIVING EFFECT
TO THE TERMS OF THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND BEEN CONTINUING.


 


8.                                       CONFIRMATION OF LIEN.  EACH OF THE
BORROWER AND EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT THE
COLLATERAL IS AND SHALL REMAIN IN ALL RESPECTS SUBJECT TO THE LIEN, CHARGE AND
ENCUMBRANCE OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND NOTHING

 

--------------------------------------------------------------------------------


 


HEREIN CONTAINED, AND NOTHING DONE PURSUANT HERETO, SHALL ADVERSELY AFFECT OR BE
CONSTRUED TO ADVERSELY AFFECT THE LIEN, CHARGE OR ENCUMBRANCE OF, OR CONVEYANCE
EFFECTED BY THE LOANS OR THE PRIORITY THEREOF OVER OTHER LIENS, CHARGES,
ENCUMBRANCES OR CONVEYANCES.


 


9.                                       FEES AND EXPENSES.  THE BORROWER AGREES
TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, IN
CONNECTION WITH THE PREPARATION AND ADMINISTRATION OF THIS AMENDMENT.


 


10.                                 SEVERABILITY.  ANY PROVISION OF THIS
AMENDMENT HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY JURISDICTION,
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY,
INVALIDITY OR UNENFORCEABILITY WITHOUT AFFECTING THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE ILLEGALITY,
INVALIDITY OR UNENFORCEABILITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


11.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.  THIS
AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


 


12.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS
TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  IT
SHALL NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR
THAT THE SIGNATURES OF THE PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON MORE
THAN ONE COUNTERPART.


 

[SIGNATURES ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized representatives all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

STANLEY, INC., a Delaware corporation

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

Chairman, President and CEO

 

 

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

 

STANLEY ASSOCIATES, INC.

 

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

MORGAN RESEARCH CORPORATION

 

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

OKLAHOMA ACQUISITION CORP.

 

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

TECHRIZON, LLC

 

 

 

 

By:

Oklahoma Acquisition Corp., as sole member

 

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

OBERON ASSOCIATES, INC., a Virginia

 

corporation

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK, as Administrative Agent,

 

as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/ Peter J. Mandanis

 

Name:

Peter J. Mandanis

 

Title:

Senior Vice President

 

 

 

 

 

 

 

LENDERS:

 

 

 

SUNTRUST BANK, as Lender

 

 

 

By:

/s/ Peter J. Mandanis

 

Name:

Peter J. Mandanis

 

Title:

Senior Vice President

 

 

 

 

WACHOVIA BANK, N.A., as Lender

 

 

 

By:

/s/ John G. Taylor

 

Name:

John G. Taylor

 

Title:

Director

 

 

 

 

M&T BANK, as Lender

 

 

 

By:

/s/ Kevin J. McCormack

 

Name:

Kevin J. McCormack

 

Title:

Vice President

 

 

 

 

BRANCH BANKING & TRUST COMPANY, as

 

Lender

 

 

 

 

By:

/s/ James E. Davis

 

Name:

James E. Davis

 

Title:

Senior Vice President

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as Lender

 

 

 

By:

/s/ Louise Wager

 

Name:

Louise Wager

 

Title:

Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., as Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as Lender

 

 

 

By:

/s/ Tracey VanRiper

 

Name:

Tracey VanRiper

 

Title:

Vice President

 

 

 

 

STIFEL BANK & TRUST, as Lender

 

 

 

By:

/s/ John H. Phillips

 

Name:

John H. Phillips

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------